                  Case 1:19-cr-00873-LGS Document 35 Filed 11/11/20 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              November 5, 2020

         BY ECF
         Honorable Lorna G. Schofield
         United States District Court for the
         Southern District of New York
         New York, NY 10007

             Re:    United States v. Esaahn Hough, 19 Cr. 873 (LGS)

         Dear Judge Schofield:

                 The Government writes on behalf of the parties with respect to the conference scheduled
         in this matter on November 12, 2020.

                 The parties respectfully respect that the Court adjourn the conference for approximately 30
         days. The parties have been in active plea negotiations, but require additional time to complete
         their discussions.

                 In addition, the Government respectfully requests that the Court exclude time under the
         Speedy Trial Act, pursuant to Title 18, United States Code, Section 3161(h)(1)(A) until the date
         of the next conference. The Government submits that the ends of justice served by an exclusion of
         time outweigh the best interests of the public and the defendant in a speedy trial, because such an
         exclusion will allow the parties to continue their discussions regarding a potential pretrial
         disposition and will otherwise allow the defendant and defense counsel to continue their
         preparations for any trial in this matter. Defense counsel consents to this request.

Application Granted. The status conference             Respectfully submitted,
currently scheduled for November 12, 2020 is
adjourned to December 10, 2020 at 11:45 a.m.           AUDREY STRAUSS
For the reasons stated above, the Court finds that     Acting United States Attorney
the ends of justice served by excluding the time
between today and December 10, 2020 outweigh
the best interests of the public and the Defendant by: _____________________________
in a speedy trial as provided in 18 U.S.C. 3161(h)     Justin V. Rodriguez
(7)(A). It is hereby ORDERED that the time             Assistant United States Attorney
between today and December 10, 2020 is                 (212) 637-2591
excluded. The Clerk of the Court is directed to
terminate the letter motion at docket number 33.       cc: Counsel of record (by ECF)

Dated: November 10, 2020
New York, New York
